



Exhibit 10.1




COMMUNITY HEALTHCARE TRUST
INCORPORATED


FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT
THIS FOURTH AMENDMENT TO THE EMPLOYMENT AGREEMENT (the “Fourth Amendment”) by
and between Community Healthcare Trust Incorporated, a Maryland corporation (the
“Corporation”), and TIMOTHY G. WALLACE (“Officer”) is made and entered into as
of January 3, 2020 and effective as of January 1, 2020 (the “Effective Date”).
RECITALS
WHEREAS, the Corporation and Officer have entered into that certain Employment
Agreement dated April 1, 2014 (the “Employment Agreement”), as amended by the
First Amendment to the Employment Agreement (the "First Amendment") dated
January 12, 2017, by the Second Amendment to the Employment Agreement (the
"Second Amendment") dated January 2, 2018, and by the Third Amendment to the
Employment Agreement (the "Third Amendment") dated January 3, 2019;
WHEREAS, in a meeting on October 31, 2019, the Board of Directors of the
Corporation, at the recommendation of the Compensation Committee of the
Corporation, approved a salary adjustment for the Officer through an amendment
to the Employment Agreement; and
WHEREAS, pursuant to Section 8.3 of the Employment Agreement, any modification
to the Employment Agreement must be in writing and signed by the party against
whom enforcement of such modification is sought.
NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
affirmed, the parties hereto agree to the following:
1.    Amendment. The first sentence of Section 3.1 of the Employment Agreement,
as amended by the First Amendment, Second Amendment and Third Amendment, is
hereby deleted and replaced in its entirety by the following:
As payment for the services to be rendered by Officer as provided in Section 1
and subject to the terms and conditions of Section 2, Corporation agrees to pay
to Officer a “Base Salary” of $645,000.00 per annum effective as of the
Effective Date, payable in 24 equal semi-monthly installments, or in such other
periodic installments as mutually agreed to by the Corporation and Officer.
2.    No Further Amendment; Controlling Instrument. Except as provided herein,
the Employment Agreement shall remain in full force and effect and without other
changes. In the event of a conflict between the terms of this Fourth Amendment,
the Employment Agreement, the First Amendment, or the Second Amendment, or the
Third Amendment, or this Fourth Amendment shall control.
3.    Employment Agreement. From and after the date of this Fourth Amendment,
any and all terms referring to the Employment Agreement, as used in all of the
documents evidencing the employment of the Officer, shall mean the Employment
Agreement as amended by this Fourth Amendment.
4.    Binding Effect. This Fourth Amendment shall be binding upon the parties,
their respective successors, and assigns.
5.    Counterparts. This Fourth Amendment may be executed in any number of
counterparts, each of


1

--------------------------------------------------------------------------------





which will be deemed to be an original. Any or all counterpart originals may be
executed by facsimile signature, each such signature to be deemed an original
signature.
IN WITNESS WHEREOF, the parties hereto have executed and delivered this Fourth
Amendment as of January 3, 2020, to be effective as of the Effective Date.


 
COMPANY:
 
 
 
 
COMMUNITY HEALTHCARE TRUST INCORPORATED
 
 
 
 
 
 
 
By:
/s/ David H. Dupuy
 
Name:
David H. Dupuy
 
Title:
Executive Vice President & Chief Financial Officer
 
 
 
 
 
 
 
OFFICER:
 
 
 
 
/s/ Timothy G. Wallace
 
Timothy G. Wallace
 
President and Chief Executive Officer







2